Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 24, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  143596 & (28)(29)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  BRYAN CROTEAU,                                                                                            Brian K. Zahra,
           Plaintiff-Appellee,                                                                                         Justices

  v                                                                  SC: 143596
                                                                     COA: 303030
  AUTO-OWNERS INSURANCE COMPANY,                                     Oakland CC: 2010-113223-NF
             Defendant-Appellant.
  ____________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the July 11, 2011 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should now be reviewed by this Court. The motion for stay of trial court proceedings is
  DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 24, 2011                    _________________________________________
         h1017                                                                  Clerk